                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARON MCCOY                                :   CIVIL ACTION
                                           :
      v.                                   :
                                           :
DETECTIVE KEENYA TAYLOR,                   :
DETECTIVE/SERGEANT JOSEPH                  :
JENKINS, POLICE OFFICER WALTER             :
BOSAK, CITY OF PHILADELPHIA, and           :
JOHN AND/OR JANE DOE POLICE                :
PERSONNEL (1-5)                            :   NO. 18-4123

                                       ORDER

      NOW, this 20th day of June, 2019, upon consideration of Defendants’ Motion for

Summary Judgment (Document No. 15), the plaintiff’s response, the defendant’s reply,

and after oral argument, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendant

Detective Keenya Taylor and against the plaintiff Aaron McCoy.




                                                    /s/ TIMOTHY J. SAVAGE J.
